Firearm Owner's Identification (FOID) Card Requirements for Sworn De...         http://directives.chicagopolice.org/directives/data/a7a57b85-16789d33-a...
                            Case 1:21-mj-00467-RMM Document 11-3 Filed 08/02/21 Page 1 of 3



                               Chicago Police Department                                             Employee Resource E01-17
                               FIREARM OWNER'S IDENTIFICATION (FOID) CARD REQUIREMENTS FOR
                               SWORN DEPARTMENT MEMBERS


                     ISSUE DATE:                 07 December 2018                  EFFECTIVE DATE:              07 December 2018
                     RESCINDS:
                     INDEX CATEGORY:             Employee Rights and Responsibilities


                I.       PURPOSE

                          This directive:

                          A.       outlines the Department policy relative to the Firearm Owner's Identification (FOID)
                                   card requirements for sworn Department members.

                          B.       satisfies CALEA Law Enforcement Standard Chapter 1.


                II.      LEGAL AUTHORITY


                          A.       430 ILCS 65/, et seq., the "Firearm Owner's Identification Card Act."

                          B.       50 ILCS 725/, et seq., the "Uniform Peace Officers' Disciplinary Act."


                III.      GENERAL INFORMATION


                          A.       Chapter 430, Article 65 of the Illinois Complied Statues, known as the "Firearm
                                   Owner's Identification Card Act," states that no person may acquire or possess any
                                   firearm or firearm ammunition without having in his or her possession a current FOID
                                   card.

                          B.       Provisions of this article do not apply to law enforcement officials while engaged in their
                                   official duties. However, based upon the language of the statute, a law enforcement
                                   officer may violate the FOID card requirements if he or she is in possession of a
                                   firearm without a valid FOID card while performing a task not related to his or her
                                   duties.

                                   EXAMPLE:              A law enforcement official who is shopping for personal
                                                         groceries, regardless of duty status, is not engaged in the
                                                         operation of his or her official duties, and therefore would violate
                                                         the FOID card requirements of Section 65/2 of the "Firearm
                                                         Owner's Identification Card Act" if they were in possession of a
                                                         firearm without a valid FOID card.


                          C.       The Illinois State Police (ISP) is authorized to deny the application for or to revoke and
                                   seize a FOID card in accordance to the criteria delineated in 430 ILCS 65/8.


                IV.       POLICY


                          A.       The Chicago Police Department requires all sworn members to have:




1 of 3                                                                                                                                7/26/2021, 5:08 PM
Firearm Owner's Identification (FOID) Card Requirements for Sworn De...     http://directives.chicagopolice.org/directives/data/a7a57b85-16789d33-a...
                          Case 1:21-mj-00467-RMM Document 11-3 Filed 08/02/21 Page 2 of 3

                                1.      a valid FOID card and possess the FOID card while on duty.

                                2.      a valid FOID card while off duty and in possession of a firearm consistent with
                                        430 ILCS 65/ and Item III-B of this directive.

                        B.      Sworn members will provide proof of a valid FOID card:

                                1.      during the annual prescribed weapon qualification in accordance with the
                                        Department directive entitled "Annual Prescribed Weapon Qualification
                                        Program and Taser Recertification,"

                                2.      during Spring/Fall Dress Uniform Inspection in accordance to the Department
                                        directive entitled "Uniform and Appearance Standards," and

                                3.      upon the request of any supervisory Department member.

                        C.      Pursuant to 50 ILCS 725/7.2, any requirement to have, possess, carry, or provide a
                                valid FOID card while on duty will not apply to Department members whose FOID card
                                is revoked or seized because the member has been a patient of a mental health facility
                                and the member has not been determined to pose a clear and present danger to
                                himself, herself, or others as determined by a physician, clinical psychologist, or a
                                qualified examiner. However, Department members in these situations may be subject
                                to various restrictions or limitations based on the member's duty status, as provided in
                                Item V-B of this directive.


                V.     FOID CARD REVOCATION


                        A.      Pursuant to 430 ILCS 65/9.5, ISP is authorized to issue a FOID card revocation notice
                                requiring the person receiving the notification to complete an Illinois State Police
                                Firearms Disposition Record and surrender both the form and the FOID card to the
                                local law enforcement agency within 48 hours of receiving the notice.

                                NOTE:           If a Department member is surrendering an Illinois State Firearms
                                                Disposition Record and his or her FOID card to the Department,
                                                members will follow the procedures delineated in the Department
                                                directive entitled "Illinois Firearm Owner's Identification Card or
                                                Concealed Carry License Revocation."


                        B.      When a Department member's FOID card becomes invalid or is revoked, the Director,
                                Human Resources Division, will determine the member's status in accordance with the
                                procedures established by the Human Resources Division and the Bureau of Internal
                                Affairs.

                                NOTE:           The Human Resources Division or the Bureau of Internal Affairs will
                                                inform the affected member of any restrictions or limitations involving
                                                his or her duty status.


                        C.      In accordance with 50 ILCS 725/7.2, the possession of a valid FOID card will not be a
                                condition of continued employment if the sworn Department member's FOID card is
                                revoked or seized because the member has been a patient of a mental health facility
                                and the member has not been determined to pose a clear and present danger to
                                himself, herself, or others as determined by a physician, clinical psychologist, or
                                qualified examiner. Nothing in this statute will otherwise impair the Department's ability
                                to determine an officer's fitness for duty.

                                NOTE:           Under the circumstances delineated in Item V-C of this directive,
                                                Department members may be required to have a mandatory
                                                psychological examination in accordance with the Department



2 of 3                                                                                                                            7/26/2021, 5:08 PM
Firearm Owner's Identification (FOID) Card Requirements for Sworn De...   http://directives.chicagopolice.org/directives/data/a7a57b85-16789d33-a...
                          Case 1:21-mj-00467-RMM Document 11-3 Filed 08/02/21 Page 3 of 3
                                                directive entitled "Drugs, Drug Abuse, and Mandatory Physical
                                                and/or Psychological Examinations."




                                                                                         Eddie T. Johnson
                                                                                         Superintendent of Police

                18-075 RCL/MWK




3 of 3                                                                                                                          7/26/2021, 5:08 PM
